Filed 3/10/22 P. v. Ronczyk CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082236
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF177277A)
                    v.

    FRANCIS RONCZYK,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Colette M.
Humphrey, Judge.
         Gordon B. Scott, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Hill, P. J., Detjen, J. and DeSantos, J.
       Appointed counsel for defendant Francis Ronczyk asked this court to review the
record to determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief
within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                     BACKGROUND
       In 2008, defendant was convicted of lewd and lascivious acts with a child under
14 years of age (Pen. Code, § 288)1 and was required to register pursuant to section 290.
       On March 19, 2019, defendant registered as a sex offender with the Kern County
Sheriff’s Department. Several weeks later, defendant’s parole was suspended and a
warrant issued because his whereabouts were unknown.
       On June 26, 2019, defendant was arrested. He explained he had been living with
friends, but he returned every night to his residence at a particular address. Upon
investigation, an officer discovered that the residence at this address was boarded up and
vacant, although defendant had been seen in the neighborhood.
       On July 8, 2019, the Kern County District Attorney charged defendant with failure
to register (§§ 290.013, subd. (a), 290.018, subd. (b); count 1), and alleged he had served
a prior prison term (§ 667.5, subd. (b)).
       On July 18, 2019, the complaint was amended to allege a prior “strike” conviction
within the meaning of the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12,
subds. (a)–(d)).
       The same day, defendant pled no contest to count 1 and admitted the prior strike
conviction. The prior prison term allegation was dismissed. After defendant requested
immediate sentencing, the trial court denied probation and sentenced him to the low term

1      All statutory references are to the Penal Code.


                                             2.
of 16 months doubled by the prior strike to two years eight months pursuant to the Three
Strikes law. The court awarded credits and imposed various fines and fees.
       On December 28, 2020, defendant filed a notice of appeal pursuant to this court’s
December 17, 2020 order.
                                      DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                             3.